DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 is indefinite since it is unclear how the garment-facing layer and liquid impermeable backsheet are oriented relative to each other. The garment facing layer is defined as being on the garment-facing side of the article, which would be the outer layer. Further, the absorbent article also includes a liquid impermeable backsheet. In absorbent articles backsheet are traditionally considered to be the outer layer of the article. Thus, it is unclear if the liquid permeable backsheet or the garment-facing layer is being defined as the outer cover of the absorbent article. Further, it is unclear how the garment-facing layer and the liquid impermeable layer are oriented relative to each other. Is the garment facing layer and the liquid impermeable the same layer or two distinct layers? Which layer is being claimed as the outer most layer? For purposes of examination the claim is considered to require two layers a garment facing layer and a liquid impermeable backsheet and either layer can be the outer most layer, but both layers need to be outside of the absorbent core. 
Definition of Terms
The term “Effective Aperture Area” is interpreted as being equivalent to the area of the aperture (Specification, page 95).
The term “Absolute Feret Angle” is interpreted as being the angle of the longer axis of the aperture relative to the cross machine direction (Specification, pages 95-96). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 8, and 10 - 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2015/0099086).
	Kim et al. is drawn to an absorbent composite including an apertured outer cover. Kim et al. discloses that the outer cover includes a nonwoven component with apertures formed therein and a film bonded to the nonwoven component (abstract). The absorbent article includes a bodyside liner, an outer cover and an absorbent structure located between the bodyside liner and the outer cover (paragraph 30). Further, Kim et al. discloses that the outer cover has a plurality of apertures which can be circular, elliptical, square, triangular, or any suitable shape (paragraph 39). Kim teaches that the apertures can have any suitable size and/or shape, including elliptical apertures (paragraph 41). And the pattern can have apertures of different sizes and shapes mixed together in different regions (paragraph 42). Particularly, in different regions of the outer cover, i.e., crotch region, the apertures can be different size and or shape from another location on the outer cover (paragraph 42). Further, the spacing of apertures can be any suitable distance including randomly spaced (paragraph 43). Thus, it would have been obvious to one having ordinary skill in the art to mix together at least 3 different sized and shaped apertures to create various patterns that allow the outer cover to have desirable breathability as well as use different size 
	The outer cover can include a stretch-thinned polypropylene film bonded to spunbond fabric (paragraph 32). This is considered to be equivalent to the pre-strained backsheet film. Thus, claims 2 and 15 – 18 are rejected.
	The nonwoven layer of the outer cover can be joined to the film layer of the outer cover via different known techniques including adhesive lamination, pressure bonded or thermal bonded (paragraph 48). Thus, claims 5 and 6 are rejected.
	Kim et al. teaches that the apertures are visible and can provide a visual cue to the user (paragraph 47). Thus, claim 8 is rejected.
Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Olson (2006/0069361).
	The features of Kim et al. have been set forth above. Kim et al. fails to teach using different colors in the cover. Olson discloses that it is desired for absorbent articles to include various graphics and colors on the outer cover (paragraphs 1 - 5). Further, the designs can take many different forms (paragraph 3 – 4).  Thus, it would have been obvious to one having ordinary skill in the art to using different color components and different colored indicia in the absorbent article to make it more decorative and one of ordinary skill would understand that the design features could take many different embodiments. Thus, claims 7 and 9 are rejected.
Claims 18 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Ng et al. (8,981,178).
	The features of Kim et al. have been set forth above. Kim et al. fails to teach mixing overbonds with apertured regions. Ng et al. is drawn to apertured films and laminates thereof (abstract). Ng discloses that the films can include apertures mixed with surface embossments (abstract). The surface embossments are considered to be equivalent to the claimed overbond structure. Further, the films and laminates are well suited for use as the outer layer of personal care articles (abstract). Further, the embossed regions and the apertures can selectively be positioned within the article to provide desired attributes to different regions of the article (column 2, lines 25 – 35). Thus, it would have been obvious to one having ordinary skill in the art to use a mixture of embossed regions and aperture regions to provide desired attributes to different regions of the absorbent product. Thus, claims 18 and 19 are rejected.
	Further, it would have been obvious to one having ordinary skill in the art to optimize the in-bag stack height since the absorbent product needs to be packaged for shipping and delivery to the user. One of ordinary skill in the art would have known that it is desirable to minimize the package size to help minimize shipping costs of the product to stores and users. Thus, one of ordinary skill in the art would use known techniques to minimize the overall size of the folded diaper to have an in-bag stack height of 70mm to 105mm. Thus, claim 20 is rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Johnson whose telephone number is (571)272-1472.  The examiner can normally be reached on Monday, Wednesday, and Thursday, 10am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

jlj
September 11, 2021


/JENNA L JOHNSON/Primary Examiner, Art Unit 1789